Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,565,229. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. 10,565,229
1. A method comprising: 
accessing, by one or more processors, a plurality of electronic activities transmitted or received via electronic accounts of one or more data source providers; 

accessing, by the one or more processors, a plurality of record objects of one or more systems of record, each record object of the plurality of record objects corresponding to a record object type and comprising one or more object fields having one or more object field values, the systems of record corresponding to the one or more data source providers; 

identifying, by the one or more processors, an electronic activity of the plurality of electronic activities to match to one or more record objects, the electronic activity of the plurality of electronic activities identifying participants including a sender of the electronic activity and one or more recipients of the electronic activity; 

determining, by the one or more processors, a data source provider associated with providing the one or more processors access to the electronic activity; 

identifying, by the one or more processors, a system of record corresponding to the determined data source provider, the system of record including a plurality of candidate record objects to which to match the electronic activity; 

determining, by the one or more processors, responsive to applying a first policy including one or more filtering rules, that the electronic activity is to be matched to at least one record object of the identified system of record; 






identifying, by the one or more processors, responsive to applying a second policy including one or more rules for identifying candidate record objects based on one or more participants of the electronic activity, one or more candidate record objects to which to match the electronic activity; 



selecting, by the one or more processors, at least one candidate record object based on the second policy; and 















storing, by the one or more processors, in a data structure an association between the selected at least one candidate record object and the electronic activity.

accessing, by one or more processors, a plurality of electronic activities transmitted or received via electronic accounts of one or more data source providers; 

accessing, by the one or more processors, a plurality of record objects of one or more systems of record, each record object of the plurality of record objects corresponding to a record object type and comprising one or more object fields having one or more object field values, the systems of record corresponding to the one or more data source providers; 

identifying, by the one or more processors, an electronic activity of the plurality of electronic activities to match to one or more record objects, the electronic activity of the plurality of electronic activities identifying participants including a sender of the electronic activity and one or more recipients of the electronic activity; 

determining, by the one or more processors, a data source provider associated with providing the one or more processors access to the electronic activity; 

identifying, by the one or more processors, a system of record corresponding to the determined data source provider, the system of record including a plurality of candidate record objects to which to match the electronic activity; 

determining, by the one or more processors, responsive to applying a first policy including one or more filtering rules, that the electronic activity is to be matched to at least one record object of the identified system of record; 

in response to determining that the electronic activity is to be matched to at least one record object of the identified system of record, 

identifying, by the one or more processors, a first set of candidate record objects to which to match the electronic activity responsive to applying a second policy including a first set of rules for identifying one or more record objects of a first record object type based on an object field value of the record object that identifies the one or more recipients; 

identifying, by the one or more processors, a second set of candidate record objects to which to match the electronic activity responsive to applying the second policy including a second set of rules for identifying candidate record objects based on the sender of the electronic activity, wherein the second policy includes a third set of rules for identifying candidate record objects of a second record object type; 

selecting, by the one or more processors, at least one candidate record object included in both the first set of candidate record objects and the second set of candidate record objects; and 

storing, by the one or more processors, in a data structure an association between the selected at least one candidate record object and the electronic activity.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites “identifying an electronic activity of the plurality of electronic activities to match to one or more record objects, the electronic activity of the plurality of electronic activities identifying participants including a sender of the electronic activity and one or more recipients of the electronic activity,” “determining a data source provider associated with providing the one or more processors access to the electronic activity,” “identifying responsive to applying a second policy including one or more rules for identifying candidate record objects based on one or more participants of the electronic activity, one or more candidate record objects to which to match the electronic activity,” “selecting at least one candidate record object based on the second policy,” and “storing in a data structure an association between the selected at least one candidate record object and the electronic activity”. 
The limitation of identifying an electronic activity to match record objects, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to perform the substantive steps. The processor in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of receiving search terms, performing and generating search results identifying indirect commonalities and presenting the indirect commonalities such that it amounts no more than mere instructions to apply the exception using a generic computer component). The other additional elements of accessing a plurality of electronic activities and plurality of record objects represent mere extra-solution activity to the judicial exception. The additional elements represent mere data gathering steps.  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the substantive steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, accessing electronic activity and record objects, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. According to the applicant’s specification, the elements of accessing email data and record objects comprised within the email data is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains a “The system of record can include information such as contact information, logs, and other data associated with the electronic activities. Data regarding the electronic communications can be transmitted between computing devices associated with one or more organizations using one or more transmission protocols, channels, or formats, and can contain various types of information. For example, the electronic communication can include information about a sender of the electronic communication, a recipient of the electronic communication, and content of the electronic communication. The information regarding the electronic communication can be input into a record being managed or maintained by the organization” (see US 2020/0183940, [0002]). Claim 1, as a whole, is directed to 
Claim 2-20 depend on claim 1 and include all the limitations of claim 1. Therefore, claims 2-20 recite the same abstract idea of “identifying an electronic activity of the plurality of electronic activities to match to one or more record objects, the electronic activity of the plurality of electronic activities identifying participants including a sender of the electronic activity and one or more recipients of the electronic activity,” “determining a data source provider associated with providing the one or more processors access to the electronic activity,” “identifying responsive to applying a second policy including one or more rules for identifying candidate record objects based on one or more participants of the electronic activity, one or more candidate record objects to which to match the electronic activity,” “selecting at least one candidate record object based on the second policy,” and “storing in a data structure an association between the selected at least one candidate record object and the electronic activity” practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
Claim 2 recites the additional limitation of identifying the system of record based on a domain associated with an email address of the sender of the email. The additional element represent a further mental process step of mentally observing the email sender and domain associated with it. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 2 is not patent eligible.
Claim 3 recites the additional limitation of determining the email does not satisfy filtering rules, the rules including at least one of keyword rule, regex pattern rule or a restrict rule. The additional element represent a further mental process step of mentally evaluating the electronic activity to the described rules. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 3 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Claim 4 recites the additional limitation of filtering rule includes at least one filtering rule defined by the data source. The additional element represent a further mental process step of evaluating the electronic activity to the described rules.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 4 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” 
Claim 5 recites the additional limitation of determine the email does not include words in a restricted word list or determining the email does not include character strings in a regex pattern or determining the sender and recipients match a restricted pair. The additional element represent a further mental process step of evaluating the electronic activity to the described lists.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 5 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
Claim 6 recites the additional limitation of identifying responsive to applying the second policy record objects associated with recipients, identifying record objects associated with sender and selecting record objects that match both of the above. The additional element represent a further mental process step of evaluating rules to determine emails associated with recipients and rules to determine senders and manually selecting ones that match both of the above.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 6 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 6 is not patent eligible.
Claim 7 recites the additional limitation of applying matching rules to identify record objects. The additional element represent a further mental process step evaluating record objects to matching rules identify record objects that meet the rules.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 7 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 7 is not patent eligible.
Claims 8 and 9 recites the additional limitation of assigning priorities to matching rules where a first priority is greater than a second priority. The additional element represent a further mental process step of user manually attaching priority to matching rules and evaluating record objects against the rules and applying the priority 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 8 and 9 are not patent eligible.
Claim 10 recites the additional limitation of determining one or more matching policies and updating matching policies based on the determining step. The additional element represent a further mental process evaluating matching rules and updating matching rules based on determination.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 10 is not patent eligible.
Claim 11 recites the additional limitation of identifying record objects based on the recipient. The additional element represent a further mental process evaluating record objects for associated recipients.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 11 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element 
Claim 12 recites the additional limitation of identifying record objects object field value. The additional element represent a further mental process evaluating record objects for associated object field value.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 12 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
Claim 13 recites the additional limitation of identifying record objects based on a predetermined character string. The additional element represent a further mental process evaluating record objects for matching character strings.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 13 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 13 is not patent eligible.
Claim 15 recites the additional limitation of identifying record objects based on a sender. The additional element represent a further mental process evaluating record objects for a sender.  If a claim limitation, under its broadest reasonable interpretation, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 15 is not patent eligible.
Claim 16 recites the additional limitation of identifying record objects based on a object field value. The additional element represent a further mental process evaluating record objects for an object field value.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 16 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 16 is not patent eligible.
Claim 17 recites the additional limitation of retrieving records corresponding to first system of record for a data source provider. The additional element represent a further mental process observing records association with a data source provider and manually retrieving associated records.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 17 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest 
Claim 18 recites the additional limitation of assigning tags based on character string in the email. The additional element represent a further mental process observing character strings in the email and manually associating written tags with the email based on the observation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 18 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
Claim 19 recites the additional limitation of identifying record object based on tags. The additional element represent a further mental process evaluating record objects for tags and manually identifying them.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 19 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 19 is not patent eligible.
Claim 20 recites the additional limitation of determining a unique identifier to represent the participant.  The additional element represent a further mental process of manually determining an identifier for each participant. If a claim limitation, under its 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 20 is not patent eligible.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 2 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rashad et al., US 2011/0078150 (hereinafter Rashad) in view of Hyatt et al., US 2014/0172872 (hereinafter Hyatt).

For claim 1, Rashad teaches a method comprising: 
accessing, by one or more processors, a plurality of electronic activities transmitted or received via electronic accounts of one or more data source providers (see [0019], “analyzing email traffic to identify business relationships,” [0028], where analysis of email traffic represents accessing electronic activities); 
accessing, by the one or more processors, a plurality of record objects of one or more systems of record (see [0019] - [0021], “receive...email data 25” represents accessing record objects, [0028], “Access to, or receiving information from...any suitable information pertaining to individuals and/or organizations outside of enterprise 15”), each record object of the plurality of record objects corresponding to a record object type and comprising one or more object fields having one or more object field values, the systems of record corresponding to the one or more data source providers (see [0019], “System 10 may generate likely email addresses of target individual 80 based at least in part on a first name, last name, middle name (or initial thereof) and a company name, domain associated with a company, and/or other information associated with target individual” representing record object type and one or more object fields with associated values); 
identifying, by the one or more processors, an electronic activity of the plurality of electronic activities to match to one or more record objects, the electronic activity of the plurality of electronic activities identifying participants including a sender of the electronic activity and one or more recipients of the electronic activity (see [0021], “email analyzer 20 may generate a list of potential email addresses associated with target individual 80…based on email traffic to and/or from the potential email addresses for target individual 80, email analyzer 20 may group, sort, and/or classify relationships of target individual 80”);  
determining, by the one or more processors, responsive to applying a first policy including one or more filtering rules, that the electronic activity is to be matched to at least one record object of the identified system of record (see [0019], “may generally receive, filter, and correlate email data 25 to identify a network of business relationships of a target individual 80,” [0033], “Email analyzer 20 may use filtered and/or correlated email data 25 to determine a volume of email traffic sent to and/or from target individual 80,” [0040], “filter subject information…and/or message text from emails in the raw email data 25” where filtering data represents a first policy, [0033], “For example, email analyzer 20 may determine that ten or more emails have been sent and/or received between Person A in enterprise 15 and target individual 80” where “Person A” represents a potential match of at least one record object); 
identifying, by the one or more processors, responsive to applying a second policy including one or more rules for identifying candidate record objects based on one or more participants of the electronic activity, one or more candidate record objects to which to match the electronic activity (see [0021], “email analyzer 20 may generate a list of potential email addresses associated with target individual 80…based on email traffic to and/or from the potential email addresses for target individual 80, email analyzer 20 may group, sort, and/or classify relationships of target individual 80”, [0041], “correlate emails in email data 25 from email repository 40 based on senders and recipients. For example, preprocessing module 240 may group together an email sent from Person A to Person B and a reply from Person B to Person A” wherein identifying “Person A” or other “individuals” based on being “recipient” of email represents identifying candidate record objects and where identification of recipient represents second policy rule for identifying candidate record objects); 
selecting, by the one or more processors, at least one candidate record object based on the second policy (see [0021], [0041], identification and selection of record objects based on filtering and identification of sender/recipient ); and 
storing, by the one or more processors, in a data structure an association between the selected at least one candidate record object and the electronic activity (see [0007], “storing information regarding the sorted relationships,” [0033], “Email analyzer 20 may filter and/or correlate email data 25 to generate relationship data 85 based on email traffic. Email analyzer 20 may identify and classify relationships between one or more persons and target individual 80” [0035], [0038], “Memory 220 may store processor instructions, queries 75, results of queries 75, email data 25, audit results, and/or any suitable information,” [0044], where generated relationships between Person A and Person B represents the data structure with an association between at least one candidate record object with another candidate record object). 

Hyatt teaches determining, by the one or more processors, a data source provider associated with providing the one or more processors access to the electronic activity (see [0021], [0023] – [0024], collect information “from sources...email addresses and domain names” and “The domain name associated with the email addresses may be recorded during operation to create a comprehensive list of the domains with whom the members of the enterprise are communicating,” [0039] – [0040] “community or enterprise data sources...capable of processing information from email data source 72 to determine the set of email addresses and domain names and therefore individuals or companies or entities or associated organizations with whom members of the community have a relationship”); and identifying, by the one or more processors, a system of record corresponding to the determined data source provider (see [0039] - [0040], “processing information from email data email addresses and domain names and therefore individuals or companies or entities or associated organizations with whom members of the community have a relationship” and “analyzes log data generated by an email client or server program and it should be capable of sorting through email databases” associated with identified enterprise data sources and domain names).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Rashad with the teachings of Hyatt because identification of data source providers and system of records that are associated with an entity provides another way to analyze and identify electronic relationships between a user and other entities within a community of enterprises (see Hyatt, [0002] – [0003], [0012], [0039] – [0040]).


For claim 2, the combination teaches the method of claim 1, wherein identifying the system of record corresponding to the determined data source provider comprises identifying, by the one or more processors, the system of record based on a domain associated with an email address of the sender of the electronic activity (see Rashad, [0019], “generate likely email address of target individual 80 based at least in part on...domain associated with a company,” [0028], [0054], “Email analyzer 20 may generate likely email addresses...generate one or more likely email domains,” Hyatt, [0023] – [0024], “The domain name associated with the email addresses may be recorded during 

For claim 6, the combination teaches the method of claim 1, wherein the second policy includes a first set of rules and a second set of rules, and wherein identifying one or more candidate record objects further comprises: 
identifying, by the one or more processors, responsive to applying the second policy including the first set of rules for identifying candidate record objects based on one or more recipients of the electronic activity, a first set of candidate record objects to which to match the electronic activity, each candidate record object of the first set identified based on the one or more recipients of the electronic activity (see Rashad, [0019] - [0021], [0033], [0041], “may correlate emails in email data 25 from email repository 40 based on senders and recipients” represents rules in second policy to identify recipients of email); 
identifying, by the one or more processors, responsive to applying the second policy including the second set of rules for identifying candidate record objects based on the sender of the electronic activity, a second set of candidate record objects to which to match the electronic activity, each candidate record object of the second set identified based on the sender of the electronic activity (see Rashad, [0019] - [0021], [0033], [0041], “may correlate emails in email data 25 from email repository 40 based on senders and recipients” represents rules in second policy to identify sender of email); and 
generate a list of potential email addresses associated with target individual 80…based on email traffic to and/or from the potential email addresses for target individual 80, email analyzer 20 may group, sort, and/or classify relationships of target individual 80,” [0041], “correlate emails in email data 25 from email repository 40 based on senders and recipients. For example, preprocessing module 240 may group together an email sent from Person A to Person B and a reply from Person B to Person A,” [0019], [0033], “Email analyzer 20 may filter and/or correlate email data 25 to generate relationship data 85 based on email traffic. Email analyzer 20 may use filtered and/or correlated email data 25 to determine a volume of email traffic sent to and/or from target individual 80. Based on the volume of email traffic, email analyzer 20 may identify and classify relationships between one or more persons and target individual 80” where selecting “Person A” from first set and “Person B” from second set represents selecting at least one candidate record object from both sets). 

For claim 7, the combination teaches the method of claim 6, wherein identifying, responsive to applying the second policy, the first set of candidate record objects comprises: applying a first matching rule of the first set of rules to identify one or generate a list of potential email addresses associated with target individual 80…based on email traffic to and/or from the potential email addresses for target individual 80, email analyzer 20 may group, sort, and/or classify relationships of target individual 80,” [0041], “correlate emails in email data 25 from email repository 40 based on senders and recipients. For example, preprocessing module 240 may group together an email sent from Person A to Person B and a reply from Person B to Person A,” [0019], [0033], “Email analyzer 20 may filter and/or correlate email data 25 to generate relationship data 85 based on email traffic. Email analyzer 20 may use filtered and/or correlated email data 25 to determine a volume of email traffic sent to and/or from target individual 80. Based on the volume of email traffic, email analyzer 20 may identify and classify relationships between one or more persons and target individual 80” where selecting “Person A” from first set and “Person B” from second set represents selecting at least one candidate record object from both sets). 

For claim 8, the combination teaches the method of claim 7, wherein the second policy assigns a first priority level to the first matching rule and a second priority level to the second matching rule, wherein the first priority level is greater than the second priority level (see Rashad, [0019], “system 10 may prioritize the 

For claim 9, the combination teaches the method of claim 6, further comprising, receiving, from the data source provider, at least one instruction to select a subset of the first set of rules or the second set of rules and assign a first priority to a first matching rule of the subset and assign a second priority level to a second matching rule of the subset (see Rashad, [0019], [0056], “The particular order specified by priority rules 520 may be configurable in accordance with the wishes or needs of a particular user of system 10” represents received selection of rules from data source provider). 

For claim 10, Rashad teaches the method of claim 1, further comprising: 
determining, by the one or more processors, that a first electronic activity previously matched to a first record object of the data source provider is matched to a second record object of the data source provider (see Rashad, [0064], “search one or more databases for information matching the queried target individual 80”); 
determining, by the one or more processors, one or more matching policies of the data source provider that apply to the first electronic activity (see Rashad, [0022], “audit trail for a particular search may comprise various data 
updating, by the one or more processors, responsive to determining that the first electronic activity previously matched to the first record object is matched to the second record object, the one or more matching policies for the data source provider such that the one or more processors can match a second electronic activity including the participants of the first electronic activity to the second record object (see Rashad, [0021] - [0022], [0064], “then identify and intelligently display possible relationships that target individual 80 has with persons in enterprise 15 and persons outside of, or not belonging to, enterprise 15. For example, based on email traffic to and/or from the potential email addresses for target individual 80, email analyzer 20 may group, sort, and/or classify relationships of target individual 80. Email analyzer 20 may then identify and intelligently display possible relationships that target individual 80 has with persons inside and/or outside of enterprise 15”). 

For claim 11, the combination teaches the method of claim 6, wherein identifying, responsive to applying the second policy, the first set of candidate record objects comprises identifying one or more candidate record objects of a first record object type based on the recipients of the electronic activity (see Rashad, [0019] - [0021], [0033], [0041], “may correlate emails in email data 25 from email based on senders and recipients” represents rules in second policy to identify recipients of email). 

For claim 12, the combination teaches the method of claim 6, wherein the first set of rules includes a rule to identify one or more record objects of a first record object type based on an object field value of the record object that identifies one or more nodes and wherein identifying, responsive to applying the second policy, the first set of candidate record objects comprises identifying one or more candidate record objects of the first record object type responsive to determining that the one or more of the participants are identified by the object field value (see Rashad, [0021] – [0022], matching object field value based on “type of search (e.g., company name, individual name, exact email address, etc.), the company and/or individual name in the search, the time of the search, and/or any suitable information”). 

For claim 13, the combination teaches the method of claim 12, wherein the object field value is a value of a first object field corresponding to an object owner that identifies an owner of the record object or a second object field corresponding to a team that identifies a group of people linked with the record object in the system of record (see Rashad, [0020], [0025], “send and/or receive emails generated by users within enterprise 15” represents field value corresponding to an object owner, [0034]). 



For claim 15, the combination teaches the method of claim 6, wherein the second set of rules includes a rule to identify one or more record objects of a first record object type that are linked with the sender of the electronic activity and wherein identifying, responsive to applying the second policy, the second set of candidate record objects comprises identifying one or more record objects that identify the sender as an object field value to an object field of the record object (see Rashad, [0041], [0060], generate relationships based on identifying “senders”). 

For claim 16, the combination teaches the method of claim 6, wherein the second set of rules includes a rule to identify one or more record objects of a first record object type based on an object field value of the record object that identifies one or more nodes and wherein identifying, responsive to applying the second policy, the second set of candidate record objects comprises identifying one or more candidate record objects of the first record object type responsive to determining that the one or more of the participants are identified by the object field value 

For claim 17, the combination teaches the method of claim 1, further comprises retrieving, from one or more second servers, a first plurality of record objects corresponding to a first system of record of a first data source provider and second plurality of record objects corresponding to a second system of record of a second data source provider (see Hyatt, [0021] - [0023], receiving “from sources...domain names”). 

For claim 18, the combination teaches the method of claim 1, further comprising: assigning, by the one or more processors, one or more tags to the electronic activity based on a first character string included in a body of the electronic activity; ii) a second character string included in a metadata of the electronic activity; or iii) other electronic activity (see Rashad, [0046], “may identify...spam emails” represents tags assigned to emails for classification). 

For claim 19, Rashad teaches the method of claim 18, further comprising identifying, by the one or more processors, at least one candidate record object of the one or more record objects based on one or more tags assigned to the electronic activity (see Rashad, [0046], “may identify...spam emails” represents tags assigned to emails for classification). 

.


Claims 3 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rashad et al., US 2011/0078150 (hereinafter Rashad) in view of Hyatt et al., US 2014/0172872 (hereinafter Hyatt) and further in view of Yu, US 2005/0262209 (hereinafter Yu).

For claim 3, Yu teaches wherein determining, responsive to applying the first policy, that the electronic activity is to be matched to at least one record object of the identified system of record comprises determining that the electronic activity does not satisfy one or more filtering rules configured to cause the one or more processors to restrict the electronic activity from being matched to the at least one record object, the one or more filtering rules including at least one of i) a keyword rule configured to restrict electronic activities including a predetermined keyword; ii) a regex pattern rule configured to restrict electronic activities 

For claim 4, the combination teaches the method of claim 3, wherein the filtering rules include at least one filtering rule defined by the data source provider of the electronic activity and the system of record to which to match the electronic activity (see Rashad, [0019] – [0021], “domain name associated with a company,” [0042]; Hyatt, [0023] – [0024], [0027], “operation 18 can filter the contact data, for example by domain name or email address data for the purpose of identifying domains and email addresses that are truly representative of relationships to those associated entities”). 


For claim 5, the combination teaches the method of claim 3, wherein determining, responsive to applying the first policy, that the electronic activity is . 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ardon et al., US 2011/0213974.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169